"In cases where there has been no pretrial identification procedure and the defendant is identified in court for the first time, the defendant is not deprived of a fair trial because the defense counsel is able to explore weaknesses and suggestiveness of the identification in front of the jury (see, People v Bradley, 154 AD2d 609, 610; People v Jackson, 167 AD2d 420)” (People v Medina, 208 AD2d 771, 772). Accordingly, we reject the defendant’s contention that the in-court identifications violated his right to due process. Further, the court’s denial of the defendant’s request for a Wade hearing was proper because the witness’ pretrial identification of the defendant from a photograph in a local newspaper was not a police-arranged procedure (see, People v Bello, 219 AD2d 657; People v Fuller, 185 AD2d 446; People v Pauley, 125 AD2d 341; People v Marshall, 91 AD2d 643, 644).
The defendant’s remaining contentions are without merit. Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.